NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          AUG 03 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

ABDI BARKADLE ALI,                               No. 13-73620

               Petitioner,                       Agency No. A087-749-040

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Abdi Barkadle Ali, a native and citizen of Ethiopia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

in light of inconsistencies between Ali’s written application and his testimony

regarding whether he suffered beatings during his first arrest and detention, the

length of that detention, and whether the authorities arrested him a third time in

July, 2009. See id. at 1048 (adverse credibility finding reasonable under the

“totality of circumstances”); see also Jiang v. Holder, 754 F.3d 733, 738-40 (9th

Cir. 2014) (single inconsistency between declaration and testimony supported

adverse credibility determination). Ali’s explanations for the inconsistencies do

not compel a contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

We lack jurisdiction to consider Ali’s contentions that he was not afforded an

opportunity to explain his “seemingly inconsistent statements” regarding the length

of his first detention and whether he was arrested a third time because he did not

exhaust those claims before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-

78 (9th Cir. 2004). In the absence of credible testimony, in this case, Ali’s asylum


                                          2                                     13-73620
and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      Finally, substantial evidence supports the agency’s denial of Ali’s CAT

claim because it was premised on the same statements found not credible, and the

record does not otherwise compel the finding that it is more likely than not Ali

would be tortured by or with the consent or acquiescence of the government if

returned to Ethiopia. See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   13-73620